Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered December 20, 1993, convicting him of rape in the first degree, sodomy in the first degree, and burglary in the first degree, upon his plea of guilty, and imposing sentence.
*588Ordered that the judgment is affirmed.
On appeal, the defendant argues that his arrest was without probable cause, that the lineup was improperly conducted, and that the court improperly denied his pro se application to remove assigned counsel and to assign new counsel. However, the defendant waived appellate review of these issues as part of his negotiated plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Moreover, appellate review was foreclosed when the defendant agreed to withdraw all motions, including his pro se motion, as part of the plea agreement. He also forfeited his right to appellate review of the issues raised in his suppression motion by entering a plea of guilty before the conclusion of the suppression hearing (see, People v Fernandez, 67 NY2d 686).
By failing to move to withdraw his guilty plea, the defendant has failed to preserve his present claim that the plea was involuntarily entered (see, People v Pellegrino, 60 NY2d 636). In any event, the record clearly demonstrates that the defendant knowingly, voluntarily, and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.